DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barauskas et al. (WO 2021/028827 A1) (hereafter Barauskas).
With regards to claim 1, Barauskas discloses a sensor (Fig. 1 and 3, 101, 301), comprising: an ultrasonic element (CMUT page 7, lines 15-18), the ultrasonic element comprising: a first electrode (104); a second electrode (109) facing and spaced apart from the first electrode (Fig 1); an insulating layer (102) on a side of the second electrode (109) adjacent to the first electrode (104); a vibrating film (107) between the insulating layer (102) and the first electrode (104), wherein the vibrating film (107) carrying the first electrode (104), wherein a cavity (106) is formed between the vibrating film (107) and the insulating layer (102); and a receptor (105) on a side of the first electrode (104) away from the second electrode (109), wherein the receptor (105) is configured to be combined with a target substance in a test analyte (page 7 line 12 - page 8 line 29); wherein the vibrating film (107) is configured to vibrate to produce ultrasonic waves when the first electrode and the second electrode are applied with different voltages (page 7 line 12 - page 8 line 29).
With regards to claim 2, Barauskas discloses the test analyte being a liquid or a gas at page line 16.
With regards to claim 3, Barauskas discloses the target substance being a sulfide, a ketone, an alcohol, or an olefin (page 9 line 25 - page 10 line 18); and the receptor comprising a polymerizable polymer (imine group polymer - page 8 lines 17-18 and page 9 line 25 - page 10 line 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barauskas.
With regards to claims 4 and 5, Barauskas discloses the claimed invention with the exception of the target substance being an antigen or DNA and the receptor comprising an antibody or restriction enzyme.
It is known throughout the art of resonant sensors to select the receptor used on the sensor to match the desired target substance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Barauskas to engineer the substance to detect a target substance of an antigen or DNA by utilizing a receptor comprising an antibody or restriction enzyme as all are known and well recognized within the art as elements to be tested for and the receptors for collecting the elements to be tested.

Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barauskas.
With regards to claim 6, Barauskas discloses a detection device comprising at least one sensor (Fig. 1 and 3, 101, 301), each of the at least one sensor element (101, 301) comprising: an ultrasonic element (CMUT page 7, lines 15-18), the ultrasonic element comprising: a first electrode (104); a second electrode (109) facing and spaced apart from the first electrode (Fig 1); an insulating layer (102) on a side of the second electrode (109) adjacent to the first electrode (104); a vibrating film (107) between the insulating layer (102) and the first electrode (104), wherein the vibrating film (107) carrying the first electrode (104), wherein a cavity (106) is formed between the vibrating film (107) and the insulating layer (102); and a receptor (105) on a side of the first electrode (104) away from the second electrode (109), wherein the receptor (105) is configured to be combined with a target substance in a test analyte (page 7 line 12 - page 8 line 29); wherein the vibrating film (107) is configured to vibrate to produce ultrasonic waves when the first electrode and the second electrode are applied with different voltages (page 7 line 12 - page 8 line 29).
Barauskas discloses the claimed invention with the exception of the detection device comprising a hollow pipe defining two openings.
Barauskas clearly discloses on page 8 lines 14-29 and page 9 line 1 - page 10 line 18 introducing the disclosed sensor to different gasses with differing elements and/or concentrations. Furthermore, Figure 2 clearly shows an array of CMUT sensors being utilized.
It is known throughout resonant measuring and testing that a useful way to provide the sensor with the gas/liquid to be tested is to pipe the gas/liquid to the sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barauskas to include the placement of the sensors within a pipe as the placement of the sensors would work the same if placed inside the pipe or at the end of the pipe as long as the gas/liquid interacts with the sensors to provide the desired test results.
With regards to claim 7, Barauskas discloses the target substance being a sulfide, a ketone, an alcohol, or an olefin (page 9 line 25 - page 10 line 18); and the receptor comprising a polymerizable polymer (imine group polymer - page 8 lines 17-18 and page 9 line 25 - page 10 line 18).
With regards to claim 10, Barauskas discloses a detection device comprising at least one sensor (Fig. 1 and 3, 101, 301), each of the at least one sensor element (101, 301) comprising: an ultrasonic element (CMUT page 7, lines 15-18), the ultrasonic element comprising: a first electrode (104); a second electrode (109) facing and spaced apart from the first electrode (Fig 1); an insulating layer (102) on a side of the second electrode (109) adjacent to the first electrode (104); a vibrating film (107) between the insulating layer (102) and the first electrode (104), wherein the vibrating film (107) carrying the first electrode (104), wherein a cavity (106) is formed between the vibrating film (107) and the insulating layer (102); and a receptor (105) on a side of the first electrode (104) away from the second electrode (109), wherein the receptor (105) is configured to be combined with a target substance in a test analyte (page 7 line 12 - page 8 line 29); wherein the vibrating film (107) is configured to vibrate to produce ultrasonic waves when the first electrode and the second electrode are applied with different voltages (page 7 line 12 - page 8 line 29).
Barauskas discloses the claimed invention with the exception of the detection device comprising a first layer, a second layer facing and spaced apart from the first layer, and a channel between the first layer and the second layer.
Barauskas clearly discloses on page 8 lines 14-29 and page 9 line 1 - page 10 line 18 introducing the disclosed sensor to different gasses with differing elements and/or concentrations. Furthermore, Figure 2 clearly shows an array of CMUT sensors being utilized.
It is known throughout resonant measuring and testing that a useful way to provide the sensor with the gas/liquid to be tested is to pipe the gas/liquid to the sensor. As a pipe meets the claimed element defined by “a first layer, a second layer facing and spaced apart from the first layer, and a channel between the first layer and the second layer”, the use of pipe to provide the gas/liquid under test to the at least one sensor is common. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barauskas to include the placement of the sensors within pipe defined by a first layer, a second layer facing and spaced apart from the first layer, and a channel between the first layer and the second layer as the placement of the sensors would work the same if placed inside the pipe or at the end of the pipe as long as the gas/liquid interacts with the sensors to provide the desired test results.

Allowable Subject Matter
Claims 8-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 8, the prior art of record fails to teach and/or suggest a detection device comprising. In combination with the other recited elements, a suction ball coupled to the hollow pipe, wherein the suction ball seals one of the two openings.
With regards to claim 11, the prior art of record fails to teach and/or suggest a detection device comprising, in combination with the other recited elements, the detection device being divided into a filtering section and a detection section coupled to the filtering section; the filtering section defining a liquid inlet; the detection section defining a liquid outlet; and the channel is coupled to both the liquid inlet and the liquid outlet; the at least one sensor is in the detection section.
With regards to claim 11, the prior art of record fails to teach and/or suggest a detection device comprising, in combination with the other recited elements, especially wherein the first layer comprises a first hydrophobic layer, a first capping layer, and an electrode layer between the first hydrophobic layer and the first capping layer; the first hydrophobic layer is adjacent to the channel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855